Egan Jr., J.
Appeal from an order of the Family Court of Broome County (Connerton, J.), entered April 8, 2009, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 4, to direct respondent to pay child support arrears.
The parties are the parents of a son, born in 1988. Eetitioner, claiming that the son had lived with her for a period of time, commenced this proceeding in September 2008 and sought an award of child support. Following a hearing, a Support Magistrate determined that the son resided with petitioner from September 2008 until entering the armed forces in February 2009 and, accordingly, directed respondent to pay child support arrears to account for that period. Family Court denied respondent’s objections and he now appeals.
We affirm. The record amply supports the finding that the parties’ son lived with petitioner during the relevant period and was not emancipated, rendering an award of child support appropriate (see Matter of Kendall v Fazzone, 18 AD3d 908 [2005]; Matter of Bogin v Goodrich, 265 AD2d 779, 781 [1999]). Further, respondent made minimal efforts to substantiate his claim that his share of the basic child support obligation was unjust or inappropriate and, given the proof in the record, Family Court appropriately denied his objections in that regard (see Family Ct Act § 413 [1] [c] [2]; [f]; Matter of Weymouth v Mullin, 42 AD3d 681, 682 [2007]; Matter of Hitlin v Towers, 175 AD2d 382, 383 [1991]). His remaining argument is unpreserved for our review.
Spain, J.P., Rose, Lahtinen and Garry, JJ., concur. Ordered that the order is affirmed, without costs.